     Case 3:19-cv-02478-JLS-BGS Document 28 Filed 04/28/21 PageID.229 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    ARCHI’S ACRES, INC., a California                Case No.: 19-CV-2478 JLS (MSB)
      corporation; and ARCHIPLEY’S
12
      FAMILY FARM, INC., a California                  ORDER DISMISSING CASE
13    corporation,
14                                   Plaintiffs,
15    v.
16    WHOLE FOODS MARKET SERVICE,
      INC., a Delaware corporation; WHOLE
17
      FOODS MARKET CALIFORNIA, INC.,
18    a California corporation; and DOES 1–50,
      inclusive,
19
                                   Defendants.
20
21         On February 8, 2021, the Court dismissed Plaintiffs Archi’s Acres, Inc. and
22   Archipley’s Family Farm, Inc.’s Complaint without prejudice for failure to state a claim
23   upon which relief can be granted and lack of subject matter jurisdiction. ECF No. 27.
24   Plaintiffs have failed to file an amended complaint by the March 10, 2021 deadline or
25   otherwise appear in this matter. Accordingly, the Court dismisses Plaintiffs’ suit WITH
26   ///
27   ///
28   ///

                                                   1
                                                                            19-CV-2478 JLS (MSB)
     Case 3:19-cv-02478-JLS-BGS Document 28 Filed 04/28/21 PageID.230 Page 2 of 2



 1   PREJUDICE. This Order concludes the litigation in this matter. The Clerk of Court will
 2   close the file.
 3          IT IS SO ORDERED.
 4   Dated: April 28, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                          19-CV-2478 JLS (MSB)
